DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	Claims 1-27 as filed on 28 December 2020 were examined and rejected in an Office action mailed on 24 December 2021.  Allowable subject matter was indicated.  Applicant responded on 20 April 2022 amending several claims and cancelling others.  Claims 1, 4, 6-12, 15-22, 24 and 26-27 are examined herein.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Withdrawal of Objections and Rejections
2.	The objection to the claims are withdrawn in view of Applicant’s amendments to the claims.
3.	The rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments to the claims which now ties the terminology to SEQ ID NOs.  


Examiner’s Notes
4.	Citations to Applicant’s specification are abbreviated herein “Spec.”

Claim 1, inter alia, is rejected under 35 USC 112(a)’ written description requirement.  One reason is that it does not limit the changes to the encoded protein to, for example, being 95% sequence-identical to SEQ ID NO:2.  

Claim 1 requires that “a product produced by the microalga comprises chlorophyll, a lipid or a fatty acid.”  That is self-evident.  Thus the quoted limitation does not limit the scope of the claim.  This is only an observation.  The observation also applies to claim 16.

Claim Objections
5.	Claims 4, 8, 11 and 22 are objected to because of the following informalities.

Claim 4 is objected to because its plain meaning requires that the protein referenced in claim 1 is the unmodified SEQ ID NO:2.  Although claim 1 requires that the gene be changed, claim 4 requires that whatever the change is, it is silent with respect to the encoded polypeptide.  For example, only a wobble base in a codon is changed.  Or, overall, the codon usage is improved.  Neither of those hypotheticals affects patentability, but Applicant is requested to clarify the scope of the claim if that is not Applicant’s intended claim scope.
The same issue arises with the recitation of SEQ ID NO:6 and SEQ ID NO:7 in claims 11 and 22.

Claim 8 is objected to because its clarity would be improved if, instead of stating that “the polynucleotide is the sequence of SEQ ID NO:3” it read “the inserted polynucleotide is the sequence of SEQ ID NO:3” or “the inserted polynucleotide is SEQ ID NO:3.”  A polynucleotide sequence is required in claim 1 – the gene / SEQ ID NO:1.  
However, the word “polynucleotide” is not used in claim 1.  So from a claim-drafting technical standpoint point of view, claim 8 is definite and the antecedent basis of “the polynucleotide” is proper.


35 USC § 112(a) – Based Claim Rejections (written description)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 4, 6-7, 9-10, 12, 15-18, 21 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Due to Applicant’s amendments to the claims, the rejection is modified from the rejection set forth in the Office action mailed 24 December 2021 as applied to the above-referenced claims.  Applicant traverses the rejection in the paper filed 20 April 2022.  Applicant’s arguments have been fully considered but are not persuasive.
Claim 1 is drawn to a method for increasing the yield of microalgae by “performing a  change procedure” on a CAM1 gene which changes the nucleotide sequence of the gene and results in a change to the calmodulin 1 polypeptide sequence.  The CAM1 gene is required to be SEQ ID NO:1 prior to the changes.  The gene sequence can be changed in six regions.  The preposition between is interpreted inclusively so that “between position 80 and position 90” is 11 bases not 9 bases.  SEQ ID NO:1 is 2092 base pairs in length.  Changing up to 66 bases is only about 3% but the change to the polypeptide sequence could be much more dramatic.  A premature stop codon could be inserted in one of those regions.  Or a frame shift could be inserted in one of those regions.  Theses hypothetical changes could produce a protein sharing a significantly different sequence than SEQ ID NO:2 – e.g. only the first approximately 30 amino acids.  The altered microalga has a higher growth rate, yield, or product production than an unaltered microalga.  Thus a very large genus is claimed.
Dependent claim 4 requires that the polypeptide is SEQ ID NO:2.  (See, however, the interpretation in the claim objections section 
Dependent claim 6 recites particular changes to the gene.  In particular, option (ii) can produce a premature stop codon or a frameshift.  Although part (ii) arguably is does not only produce one of those changes, it clearly includes those genera of changes.  Dependent claim 7 spells out the changes with greater particularity.  
Dependent claim 8 requires a particular substitution and an insertion of SEQ ID NO:3.  Since SEQ ID NO:3 is 18 nucleotides it does not change the reading frame.  
Since the scope of claim 8 explicitly includes a poly-codon insertion, it emphasizes that there is no limit to the inserted sequence of, e.g. claim 1.  It could, for example, encoded an unrelated protein.
Dependent claim 9 requires 5 specific nucleotide changes to SEQ ID NO:1.  
Dependent claim 10 requires two specific gene sequences, SEQ ID NO:4 and SEQ ID NO:5  Even if on its face claim 10 appears to satisfy the written description requirement, the problem is that when SEQ ID NO:4 is translated electronically, it has numerous stop codons in all three reading frames.  (http://www.bioinformatics.org/sms2/translate.html; accessed 15 July 2022.)  There is no evidence in the record that the polypeptide fragments encoded by SEQ ID NO:4  would produce the required phenotype.
Dependent claim 11 recites two specific polypeptide sequences resulting from the changes required by claim 1.  
Dependent claim 12 recites various techniques to change nucleic acid sequences, e.g. CRISPR.  
Dependent claim 15 is drawn to the deposit.
Dependent claim 16 is drawn to a composition which is defined by the same limitations as is found in claim 1.  Dependent claims 19-20 recite the changes in claim 16 with greater specify.  Dependent claims 21 and 22 recite specific nucleotide and polypeptide sequences.  See the comments regarding SEQ ID NO:4 supra.
Dependent claim 17 is drawn to a composition which is defined by the same limitations as is found in claim 1.  Dependent claim 18 is recites the changes in claim 17 with greater specify.  Claim 24 recites various changes to SEQ ID NO:1 and the polypeptides sequences SEQ ID NO:6 and SEQ ID NO:7 
Dependent claim 26 is tied to two deposits.  Claim 27 is drawn to the deposit.
The genera claimed in claims 1, 16 and 24, for example, is vast.  The genera include any change to the polypeptide encoded by SEQ ID NO:1, any change in the expression of SEQ ID NO:1 / SEQ ID NO:2 as well as the virtual wholesale substitution with a different, completely unrelated protein or gene.  As long as it produces the required phenotype.
The Federal Circuit held that a written description of an invention "’requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials."  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997) (quoting Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993)).  The court also stated "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of is not a description of that material."  Id., 119 F.3d at 1568, 43 USPQ2d at 1406.  The court held that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  Id., 119 F. 3d at 1569, 43 USPQ2d at 1406.
Applicant describes SEQ ID NO:1 and SEQ ID NO:2 and highly similar sequences.  Sequences highly identical to SEQ ID NO:2 are not known in the prior art – the search of the prior art databases did not provide matches over 10% identical over the full length of the protein.  
In the experimental part of the specification, Applicant describes stimulation of H. pluvialis with a growth promoter, followed by a transcriptome analysis.  Spec., para. 0026.  Applicant determined that increasing calcium ion concentration increase cell growth in H. pluvialis.  Id., para. 0194.  Applicant describes “that by changing the performance of the CAMI gene in microalgae, microalgae with improved growth rate and product production rate and/or yield should be obtained.”  Id., para. 0194.  Applicant confirmed that Chlamydomonas reinhardtii had a similar response to H. pluvialis.  Id., para. 0196.
(Figure 11’s insert:  GGA CCC GTC TCG GGA ACC which translates to GPVSGT.).
Applicant uses CRISPR to modify the gene encoding SEQ ID NO:2.  Id., para. 0201 et seq.  Two strains, 3 and 8, with higher cell numbers were identified.  Id., para. 0219.  And deposited.  Id., para. 0223.  Applicant sequenced the CAM1 genes.  Id., paras. 0228-29 & Figs. 11-12.
Applicant’s description is limited to the Chlamydomonas reinhardtii gene and modifications thereof.  Applicant fails to describe knockouts in other algae species.  Applicant fails to describe other CAM1 genes – where that limitation caused a rejection under 35 USC 112(b).
The art provides extensive teachings regarding calmodulin, although not SEQ ID NO:2.  For example, Marshall et al. provides a recent review touching on calmodulin’s function as a calcium sensor.  Marshall et al. (2015) Biochem Biophys Res Comm 460(1):5-21.  Reddy et al. teaches its role in stress response.  Reddy et al. (2011) Plant Cell 23:2010-32.  Cheval et al. teaches a variety of phenotypes from knocking out various calmodulin genes. Cheval et al. (2013) Biochim Biophys Acta 1833:1766-71, 1768.  Therefore the art does not provide the missing description.  
Hence, Applicant fails to describe a representative number of species of sequences compared to the scope of the genus claimed.  Applicant also fails describe the structural elements of a CAM1 gene-encoded polypeptide that are necessary and/or sufficient for the phenotype of increasing product production.
Therefore Applicant fails to satisfy the written description requirement because Applicant fails to describe a representative number of species and also fails to describe the structural elements of the polypeptide and/or gene that are necessary and/or sufficient for activity in the instant invention.  Therefore Applicant has not demonstrated to one skilled in the art possession of the genus as broadly as claimed.  Since the specification fails to provide an adequate written description to support the breadth of the claims, one of skill in the art would not believe Applicant to be in possession of the invention as broadly as claimed at the time of filing.  
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.
Applicant’s Arguments and Response
Applicant traverses the rejection.  Response, p. 16 et seq.  Applicant points to the claim amendments.  Id., p. 17.  Applicant summarizes the teachings of the specification in the first full paragraph of page 17. 
The scope of the claims after amendments is set forth above.  The rejection is maintained under the reasoning set forth above.


Scope of Enablement Rejection
7.	Claims 1 , 4, 6-7, 9-10, 12, 15-18, 21 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for certain embodiments, does not reasonably provide enablement for the genera as broadly as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Due to Applicant’s amendments to the claims, the rejection is modified from the rejection set forth in the Office action mailed 24 December 2021 as applied to the above-referenced claims.  Applicant traverses the rejection in the paper filed 20 April 2022.  Applicant’s arguments have been fully considered but are not persuasive.
The Federal Circuit in In re Wands lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  In re Wands, 858 F2d 731, 8 USPQ2d 1400, 1406 (Fed. Cir. 1988).  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.  Id.
Claim 1 is drawn to a method for increasing the yield of microalgae by “performing a  change procedure” on a CAM1 gene which changes the nucleotide sequence of the gene and results in a change to the calmodulin 1 polypeptide sequence.  The CAM1 gene is required to be SEQ ID NO:1 prior to the changes.  The gene sequence can be changed in six regions.  The preposition between is interpreted inclusively so that “between position 80 and position 90” is 11 bases not 9 bases.  SEQ ID NO:1 is 2092 base pairs in length.  Changing up to 66 bases is only about 3% but the change to the polypeptide sequence could be much more dramatic.  A premature stop codon could be inserted in one of those regions.  Or a frame shift could be inserted in one of those regions.  Theses hypothetical changes could produce a protein sharing a significantly different sequence than SEQ ID NO:2 – e.g. only the first approximately 30 amino acids.  The altered microalga has a higher growth rate, yield, or product production than an unaltered microalga.  Thus a very large genus is claimed.
Dependent claim 4 requires that the polypeptide is SEQ ID NO:2.  (See, however, the interpretation in the claim objections section.)
Dependent claim 6 recites particular changes to the gene.  In particular, option (ii) can produce a premature stop codon or a frameshift.  Although part (ii) arguably is does not only produce one of those changes, it clearly includes those genera of changes.  Dependent claim 7 spells out the changes with greater particularity.  
Dependent claim 8 requires a particular substitution or an insertion of SEQ ID NO:3.  Since SEQ ID NO:3 is 18 nucleotides it does not change the reading frame.
Since the scope of claim 8 explicitly includes a poly-codon insertion, it emphasizes that there is no limit to the inserted sequence of, e.g. claim 1.  It could, for example, encoded an unrelated protein.
Dependent claim 9 requires 5 specific nucleotide changes to SEQ ID NO:1.  
Dependent claim 10 requires two specific gene sequences, SEQ ID NO:4 and SEQ ID NO:5  As discussed above, when SEQ ID NO:4 is translated electronically, it has numerous stop codons in all three reading frames.  (http://www.bioinformatics.org/sms2/translate.html; accessed 15 July 2022.)  There is no evidence in the record that the polypeptide fragments encoded by SEQ ID NO:4  would produce the required phenotype.
Dependent claim 11 recites two specific polypeptide sequences resulting from the changes required by claim 1. 
Dependent claim 12 recites various techniques to change nucleic acid sequences, e.g. CRISPR.  
Dependent claim 15 is drawn to the deposit.
Dependent claim 16 is drawn to a composition which is defined by the same limitations as is found in claim 1.  Dependent claims 19-20 recite the changes in claim 16 with greater specify.  Dependent claims 21 and 22 recite specific nucleotide and polypeptide sequences.  See the comments regarding SEQ ID NO:4 supra.
Dependent claim 17 is drawn to a composition which is defined by the same limitations as is found in claim 1 but this composition is no longer required to have any function.  Dependent claim 18 is recites the changes in claim 17 with greater specify.  These claims are not rejected under the written description requirement of 35 USC 112(a).  Claim 24 recites various changes to SEQ ID NO:1 and the polypeptides sequences SEQ ID NO:6 and SEQ ID NO:7 (not rejected under the written description requirement).  
Dependent claim 26 is tied to two deposits.  Claim 27 is drawn to the deposit.
The genera claimed in claims 1, 16 and 24, for example, is vast.  The genera include any change to the polypeptide encoded by SEQ ID NO:1, any change in the expression of SEQ ID NO:1 / SEQ ID NO:2 as well as the virtual wholesale substitution with a different, completely unrelated protein or gene.  As long as it produces the required phenotype.
Applicant’s teachings are limited to the Chlamydomonas reinhardtii gene and modifications thereof.  Applicant fails to teach knockouts in other algae species.  Applicant fails to describe other CAM1 genes – where that limitation causes a rejection under 35 USC 112(b).
The art provides extensive teachings regarding calmodulin, although not SEQ ID NO:2.  For example, Marshall et al. provides a recent review touching on calmodulin’s function as a calcium sensor.  Marshall et al. (2015) Biochem Biophys Res Comm 460(1):5-21.  Reddy et al. teaches its role in stress response.  Reddy et al. (2011) Plant Cell 23:2010-32.  Cheval et al. teaches a variety of phenotypes from knocking out various calmodulin genes. Cheval et al. (2013) Biochim Biophys Acta 1833:1766-71, 1768.  Therefore the art does not provide the missing teachings.  
Claims 14 and 25 recite various species, but Applicant fails to teach the sequence of the CAM1 genes for those species.
The claimed invention is not enabled because the effect of knocking out a CAM1 gene in a microalga is unpredictable.  The effect is unpredictable because polypeptides that are related to SEQ ID NO:2 cannot predictably produce the same effect when knocked out.  
In part this is because SEQ ID NO:2 itself was not characterized at the time of filing the instant application.  Further, no CAM1 genes are taught for the some of the species recited in claims 14 and 25.
One of skill in the art, after reading the specification, would be uncertain as to both how to make and how to use the invention as broadly as claimed.  One of skill in the art would find it difficult to predict which of the claimed CAM1 genes would be functional in the instant invention when knocked out, and which could not.  Although testing genes might be routine, Applicant has provided no guidance as to how to proceed.  
Given the claim breadth regarding the claimed CAM1 gene knock outs or altered polypeptide sequences, combined with the unpredictability in the art, and lack of guidance as discussed above, undue experimentation is required to practice Applicant’s invention.  Therefore one skilled in the art would be forced to make and test numerous knock outs with no guidance as to which ones could be used in the instant invention.  Thus Applicant’s claimed invention would require undue trial and error experimentation with no reasonable expectation of success.
Dependent claims are included in this rejection because none provide limitations obviating the rejection.  
Applicant’s Arguments and Response
Applicant traverses the rejection.  Response, p. 17 et seq.  Applicant points to the claim amendments.  Applicant summarizes the teachings of the specification in the second full paragraph of page 19. 
The scope of the claims after amendments is set forth above.  The rejection is maintained under the reasoning set forth above.


Deposit  Rejection under 35 USC § 112(a)
8.	Claims 15 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ a novel microalgae.  Since the microalgae is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microalgae is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the seeds.  The deposit must be sufficient to ensure public availability.
The specification does not disclose a repeatable process to obtain the microalgae in claims 15 and 26-27 and thus it is not apparent if the microalgae is readily available to the public.  (a)      If a deposit is accepted under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, is necessary.(b)      If a deposit has not been accepted under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05,  Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
(i)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(ii)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);
(iii)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(iv)	a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and,
(v)	the deposit will be replaced if it should ever become inviable.
In addition, the identifying information set forth in 37 CPR 1.809(d) should be added to the specification, if not already present. See 37 CPR 1.801 - 1.809 (MPEP 2401-2411.05) for additional explanation of these requirements.
Applicant has deposited microalgae (see e.g. page 35 of the instant specification).  There is no evidence in the record that BCRC is a registered IDA (https://www.wipo.int/export/sites/www/treaties/en/registration/budapest/pdf/idalist.pdf).  The deposit statement requires the street address of the depository.  Further, there is no evidence of the viability of the deposit.  Examiner also notes that, inter alia, a statement, affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent is required.  
Applicant’s Arguments and Response
Applicant states that a deposit will be made.  Response, pp. 19-20.
Applicant plans to make a deposit.  
Applicant has stated that all restrictions will be irrevocably removed.
The rejection is maintained pending a deposit.

Conclusion
9.	No claim is allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/Examiner, Art Unit 1663